Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the remarks/arguments on 07/25/2022.
Claims 1-20 are currently pending.
Claims 9, 14, 20 are currently amended.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 16 of Patent No. US 10985976 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 10, 15 of the instant application merely broaden the scope of claims 1,  16 of  Patent No. US 10985976 B2 by omitting limitations such as, “wherein the plurality of devices are configured to provide respective local networks based on corresponding second service set identifiers different from the first service set identifier.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10985976 B2.  The similarities have been color coded.

Claim # in Instant Application
( 17/199,134)
Claim # in Patent No.  US  10985976 B2
1.   (New)   A method comprising: receiving, from at least one device of a plurality of devices, wireless signal information associated with a wide area network; determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices; and
 causing, based on a quantity of service set identifiers being broadcast within the portion of the wide area network, a modification of a signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network.

Claim 1.   A method comprising: receiving, from at least one device of a plurality of devices configured to provide access to a wide area network based on a first service set identifier, wireless signal information for the wide area network, wherein the plurality of devices are configured to provide respective local networks based on corresponding second service set identifiers different from the first service set identifier; 
determining, based on the wireless signal information, a coverage area of the wide area network within range of a first device of the plurality of devices; and increasing, based on a quantity of service set identifiers being broadcast that are associated with the coverage area not satisfying a threshold quantity, a signal strength of a network signal for the wide area network provided by the first device, wherein the network signal is configured to provide, based on the first service set identifier, access to the wide area network.

 10
1
15
16

Claims 2-9 and 16-20 are also rejected for depending from rejected base claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7 and 13 of Patent No. US 9608864 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 10, 15 of the instant application merely broaden the scope of claims 7,  13 of  Patent No. US 9608864 B2 by omitting limitations such as, “second service set identifiers different from the first service set identifier, wherein the wide area network is managed by a service provider and accessible by users of the service provider based on user credentials.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 9608864 B2.  The similarities have been color coded.

Claim # in Instant Application
( 17/199,134)
Claim # in Patent No.  US   9608864 B2
1.   (New)   A method comprising: receiving, from at least one device of a plurality of devices, wireless signal information associated with a wide area network; determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices; and
 causing, based on a quantity of service set identifiers being broadcast within the portion of the wide area network, a modification of a signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network.

Claim 7.    A method, comprising: receiving wireless signal information for a wide area network from at least one of a plurality of devices configured to provide access to the wide area network based on a first service set identifier and respective local networks based on corresponding second service set identifiers different from the first service set identifier, wherein the wide area network is managed by a service provider and accessible by users of the service provider based on user credentials; determining, based on analysis of the wireless signal information, coverage of the wide area network within range of a first device of the plurality of devices; and disabling a network signal for the wide area network provided by the first device based on the coverage being above a threshold, wherein the network signal is configured to provide access, based on the first service set identifier, to the wide area network when enabled.
 10
13
15
13

Claims 2-9 and 16-20 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernest Tsui et al (US 20150141027 A1) in view of Kapil Chhabra et al (US 20130150012 A1).
For Claim 1,  Tsui discloses a method comprising: 
receiving, from at least one device of a plurality of devices, wireless signal information associated with a wide area network (Tsui teaches, in ¶ 0051, lines 8-10, that a radio frequency (RF) measurement module 308 can be configured to receive a third set of radio frequency measurements from the other sets of devices (e.g., base stations)); 
determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices (Tsui teaches, in ¶ 0031, lines 3-10, The that the wireless communications environment 100 can include a multitude of wireless communications networks, each having a respective coverage area. The coverage area of some of the wireless communications networks can overlap such that one or more mobile devices might be served by any of the network devices whose coverage areas overlap); and 
causing, based on a quantity of identifiers being broadcast within the portion of the wide area network (Tsui teaches, in ¶ 0051, lines 3-7, a detection monitor module 306 can be configured to determine a quantity (or number) of other sets of devices (e.g., base stations) of other cell sites that the first mobile device and second mobile device are able to detect (e.g., active set and detected set neighbors)), a modification of a signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network (Tsui teaches, in ¶ 0052, lines 16-18, that the transmission power can be increased in order to help ensure that coverage holes are not formed while mitigating interference within the communications network). 
Tsui teaches, in ¶ 0036, lines 10-16, that various parameters associated with macro cells 102, 104 and small cells 106, 108 can be detected during the network diagnostic procedure, such as, but not limited to, frequency bands, scrambling codes, common channel pilot power, bandwidth across respective networks, universal mobile telecommunications system terrestrial radio access receive signal strength indicator, and so on.
Tsui fails to expressly disclose that a quantity of service set identifiers is detected.
However, Chhabra in analogous art teaches that a quantity of service set identifiers is detected (Chhabra teaches, in ¶ 0026, Lines 7-9, that the wireless access point can identify itself in the transmitted radio frequency beacons using both a text based wireless network name, such as an SSID. Chhabra explains, in ¶ 0049, lines 3-6, that In step 1402, the mobile wireless device 102 receives an SSID and a BSSID from one or more alternative access points 104. Each alternative access point 104 provides at least an SSID and a BSSID to the mobile wireless device 102). 
Chhabra also teaches in ¶ 0039, lines 9-11, that the mobile wireless device 102 can measure receive signal strength 502 levels as indicated by RSSI AP1 and RSSI AP2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Tsui with the detection of the SSIDs taught in Chhabra. The motivation is enable a user equipment to adapt its roaming parameters based on measured and determined wireless network characteristics (Chhabra:  ¶ 0021, lines 4-5).
For Claim 2,  Tsui discloses a method, wherein causing the modification of the signal strength comprises, based on a threshold, causing an increase in the signal strength of the network signal (Tsui teaches, in FIG. 8, at step 808, Adjust a setting to reduce the interference. Tsui teaches, in ¶ 0119, that the method 800 can also include adjusting a transmission power of the first set of devices by an adjustment unit per iteration for a defined number of iterations).
For Claim 3,  Tsui discloses a method, further comprising: based on increasing the signal strength of the network signal, monitoring second wireless signal information; and causing, based on the second wireless signal information, a decrease in the signal strength of the network signal (Tsui teaches, in ¶ 0062, that After an iteration, it might be determined, by the detection component 206 that a performance indicator has degraded below a threshold value. If so, the adjusted setting can be reverted to a prior setting. If the degradation is severe, the settings can be revered to original settings).
For Claim 4,  Tsui discloses a method, wherein causing the modification of the signal strength comprises, based on a threshold, causing a decrease in the signal strength of the network signal (Tsui teaches, in ¶ 0062, lines 5-10, that the power adjustment can be implemented in small steps or small increments in order to maximize the effect of the power adjustment. If the power adjustment is too much, it may overshoot the optimal setting and have a negative impact on the network traffic, which might be avoided through the utilization of smaller adjustment increments. Similar (or different) units can be utilized to decrease and/or increase the transmission power in small steps).
For Claim 5,  Tsui discloses a method, further comprising: based on decreasing the signal strength of the network signal, monitoring second wireless signal information; and causing, via the first device based on the second wireless signal information, an increase in the signal strength of the network signal (Tsui teaches, in ¶ 0062, that After an iteration, it might be determined, by the detection component 206 that a performance indicator has degraded below a threshold value. If so, the adjusted setting can be reverted to a prior setting. If the degradation is severe, the settings can be revered to original settings).
For Claim 6,  Tsui discloses, in ¶ 0038, lines 3-8, that a "network" can include broadband wide-area networks such as cellular networks, local-area networks, wireless local-area networks (e.g., Wi-Fi), and personal area networks.
Tsui fails to expressly disclose a first service set identifier and a second service set identifier.
However, Chhabra in analogous art teaches a first service set identifier and a second service set identifier (Chhabra explains, in ¶ 0049, lines 3-6, that In step 1402, the mobile wireless device 102 receives an SSID and a BSSID from one or more alternative access points 104. Each alternative access point 104 provides at least an SSID and a BSSID to the mobile wireless device 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Tsui with the detection of the SSIDs taught in Chhabra. The motivation is enable a user equipment to adapt its roaming parameters based on measured and determined wireless network characteristics (Chhabra:  ¶ 0021, lines 4-5).
For Claim 7, Tsui discloses a method, wherein the plurality of local networks are networks managed by a plurality of users of a service provider (Tsui discloses, in ¶ 0038, lines 3-8, that a "network" can include broadband wide-area networks such as cellular networks, local-area networks, wireless local-area networks (e.g., Wi-Fi), and personal area networks, such as near-field communication networks including BLUETOOTH). Examiner argues that Wi-Fi networks are managed by users with Internet Service provided by their Internet Service Provider.
For Claim 8,  Tsui discloses all of the claimed subject matter with the exception that the first device is configured to transmit over at least one of: channels or frequency bands for WiFi.
However, Chhabra in analogous art teaches the first device is configured to transmit over at least one of: channels or frequency bands for WiFi (Chhabra explains, in ¶ 0030, lines 11-17, that the mobile wireless device 102 can also consider radio frequency bands used by the access points 104 to determine whether two access points 104 form a common wireless network. A multiple frequency band access point 104 can have more than one transceiver that can each operate in a different radio frequency band, e.g. a 2.4 GHz transceiver and a 5.0 GHz transceiver). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Tsui with the detection of the SSIDs taught in Chhabra. The motivation is enable a user equipment to adapt its roaming parameters based on measured and determined wireless network characteristics (Chhabra:  ¶ 0021, lines 4-5).
For Claim 9,  Tsui discloses a method, wherein the wireless signal information is associated with at least one of: channel information, signal strength, a signal identifier, noise, or a combination thereof (Tsui teaches, in ¶ 0036, lines 10-16, that various parameters associated with macro cells 102, 104 and small cells 106, 108 can be detected during the network diagnostic procedure, such as, but not limited to, frequency bands, scrambling codes, common channel pilot power, bandwidth across respective networks, universal mobile telecommunications system terrestrial radio access receive signal strength indicator, and so on).
For Claims 10-12, please refer to the rejection of Claims 1-3, above.
For Claims 13-14, please refer to the rejection of Claims 8-9, above.
For Claim 15,  Tsui discloses a method comprising: 
receiving, from at least one device of a plurality of devices, wireless signal information associated with a wide area network (Tsui teaches, in ¶ 0051, lines 8-10, that a radio frequency (RF) measurement module 308 can be configured to receive a third set of radio frequency measurements from the other sets of devices (e.g., base stations)); 
determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices (Tsui teaches, in ¶ 0031, lines 3-10, The that the wireless communications environment 100 can include a multitude of wireless communications networks, each having a respective coverage area. The coverage area of some of the wireless communications networks can overlap such that one or more mobile devices might be served by any of the network devices whose coverage areas overlap); and 
causing, based on a quantity of identifiers being broadcast within the portion of the wide area network (Tsui teaches, in ¶ 0051, lines 3-7, a detection monitor module 306 can be configured to determine a quantity (or number) of other sets of devices (e.g., base stations) of other cell sites that the first mobile device and second mobile device are able to detect (e.g., active set and detected set neighbors)), a decrease in signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network (Tsui teaches, in ¶ 0062, lines 5-10, that the power adjustment can be implemented in small steps or small increments in order to maximize the effect of the power adjustment. … Similar (or different) units can be utilized to decrease and/or increase the transmission power in small steps. Tsui teaches, in ¶ 0052, lines 16-18, that the transmission power can be changed in order to help ensure that coverage holes are not formed while mitigating interference within the communications network).
Tsui fails to expressly disclose that a quantity of service set identifiers are detected.
However, Chhabra in analogous art teaches that a quantity of service set identifiers are detected (Chhabra teaches, in ¶ 0026, Lines 7-9, that the wireless access point can identify itself in the transmitted radio frequency beacons using both a text based wireless network name, such as an SSID. Chhabra explains, in ¶ 0049, lines 3-6, that In step 1402, the mobile wireless device 102 receives an SSID and a BSSID from one or more alternative access points 104. Each alternative access point 104 provides at least an SSID and a BSSID to the mobile wireless device 102). 
Chhabra also teaches in ¶ 0039, lines 9-11, that the mobile wireless device 102 can measure receive signal strength 502 levels as indicated by RSSI AP1 and RSSI AP2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Tsui with the detection of the SSIDs taught in Chhabra. The motivation is enable a user equipment to adapt its roaming parameters based on measured and determined wireless network characteristics (Chhabra:  ¶ 0021, lines 4-5).
For Claims 16-17, please refer to the rejection of Claims 1-3, above.
For Claim 18, please refer to the rejection of Claim 6, above.
For Claims 19-20, please refer to the rejection of Claims 8-9, above.

Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:

     II.  Double Patenting Rejection of Claims 
Applicant’s failure to file the necessary Terminal Disclaimers has necessitated that the ODP rejection contained in the previous office action be maintained herein.

     III. Rejection of Claims 1-20 Under 35 U.S.C. § 103 
A (i).   Claims 1, 10 and 15
Examiner respectfully disagrees with Applicant’s argument that the prior art fails to teach or disclose “determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices,” (see remarks page 7).
First, Examiner observes that the limitation “a portion of the wide area network” does not explicitly refer to any particular part/section of the WAN coverage area. This limitation is, therefore, broadly interpreted to correspond to any parts/sections/overlap-regions of Tsui’s WAN network.  This interpretation was conveyed to Applicant’s representative during the Interview of July 21, 2022.
Thus, in the absence of specificity in the claims about what Applicant considers as the “portion of the wide area network associated with a first device of the plurality of devices,” Examiner points to, for example, the overlap coverage area of FIG.1 of the primary reference, Tsui (reproduced herein below).

    PNG
    media_image1.png
    469
    743
    media_image1.png
    Greyscale

In contrast to Applicant’s argument, FIG. 1, clearly shows that device 114 is located on a portion of the wide area network 104 associated with a first device (i.e., device 114) of a plurality of devices (i.e., device 114 & device 118) [of small cell 108].
Moreover, Tsui teaches in ¶ 0036, lines 10-14, that during a network listen procedure, macro cells 102, 104 and small cells 106, 108 can scan their radio environment to determine network performance statistics … the network parameter/metrics detected include, but not limited to, frequency bands, scrambling codes, common channel pilot power, bandwidth across respective networks, universal mobile telecommunications system terrestrial radio access receive signal strength indicator, and so on.
Tsui also teaches, in ¶ 0031, the coverage area of some of the wireless communications networks can overlap such that one or more mobile devices might be served by any of the network devices whose coverage areas overlap.
It is clear that by scanning the network environment, Tsui’s small cell can determine/detect frequency bands, signal strength information, to name two, of  the wide area network 104 associated with a first device (i.e., device 114) of the plurality of devices. Herein, the claimed determining step is mapped to the Tsui’s scanning step.
 	Consequently, Examiner believes that Tsui teaches “determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices”.
Accordingly, the rejection of claim 1 under 35 U.S.C. § 103 will be maintained. For similar reasons, the rejections of claims 10 and 15 under 35 U.S.C. § 103 will be maintained as well.

A (ii).   
Examiner respectfully disagrees with Applicant’s argument that the prior art fails to teach or disclose “causing, based on a quantity of service set identifiers being broadcast within the portion of the wide area network, a modification of a signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network,” (see remarks page 7).
As clearly articulated above, Tsui does in fact teach, "determining, based on the wireless signal information, a portion of the wide area network associated with a first device of the plurality of devices," as claimed (see A (i) above). 
Additionally, Tsui teaches, in ¶ 0052, that the interference [presumably detected at the overlap region of at least two cells] can be mitigated by reducing a transmission power of either the small cell or macro cell. [Alternatively,] the transmission power can be increased in order to help ensure that coverage holes are not formed while mitigating interference within the communications network.
Thus, Examiner believes that Tsui teaches the claimed “modification of a signal strength of a network signal output by the first device, wherein the network signal is configured to facilitate access to the wide area network”.
As already stated in the rejection above, Tsui fails to expressly disclose that a quantity of service set identifiers is detected.
The rejection relies on Chhabra, the secondary reference to teach this feature. Specifically, Chhabra teaches, in ¶ 0026, Lines 7-9, that the wireless access point can identify itself in the transmitted radio frequency beacons using both a text based wireless network name, such as an SSID. Chhabra explains, in ¶ 0049, lines 3-6, that In step 1402, the mobile wireless device 102 receives an SSID and a BSSID from one or more alternative access points 104. Each alternative access point 104 provides at least an SSID and a BSSID to the mobile wireless device 102. Chhabra also teaches in ¶ 0039, lines 9-11, that the mobile wireless device 102 can measure receive signal strength 502 levels as indicated by RSSI AP1 and RSSI AP2.
Chhabra in Figure 14 teaches the receiving of an SSID and a BSSID from one or more alternative access points and updating the roaming parameters based on information received from the alternative access points (step 1410).
Thus, Examiner believes that Chhabra teaches “causing, based on a quantity of service set identifiers being broadcast, a modification of a signal strength of a network signal output by the first device”.
As to Applicant’s argument that “Chhabra fails to teach or suggest that the received SSID is broadcasted from any particular portion of the wireless network,”. Examiner repeats that the claimed limitation “a portion of the wide area network” does not itself explicitly refer to any particular part/section of the WAN coverage area. This limitation is, therefore, broadly interpreted to correspond to any parts/sections/overlap-regions of Tsui’s WAN network.  
Based on the above, Examiner respectfully submits that the combination of Tsui and Chhabra does teach the above elements of claim 1. Accordingly, the rejection of claim 1 should be maintained. For similar reasons, the rejections of claims 10 and 15 under 35 U.S.C. § 103 should be maintained as well.

B.   The motivation to combine Tsui and Chhabra is not supported
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner respectfully refers Applicant to MPEP 2143 (G). MPEP 2143 (G) states that “the courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
Specifically,  Examiner believes that a motivation to combine exists herein because the detection of interference-causing Access Points and the subsequent modification of network performance parameters to reduce/eliminate coverage holes of Tsui can be improved by using Chhabra’s SSID and a BSSID. The reason being not having to decipher the network identifier of the access point  causing interference [because that AP’s SSID is readily provided] would lead to a more desirable network for Tsui -- since the detection/determining of the interfering network would become speedier/quicker.
	Although Examiner does not fully understand Applicant’s argument, Examiner agrees that SSID is a concept reserved for at least the use of wireless local area network, not including cellular technology. But there appears, in Examiner’s mind, to be no inconsistency in the use of SSID in Chhabra with claimed invention. Applicant’s own invention is about using both a cellular (wide area) network in conjunction with wireless local area network to provide network services with minimal coverage holes (see own spec as file ¶ 0099). Tsui is doing just that as well by disclosing a macro (wide area network) cell and a small (local area network) cell.
In fact, Applicant’s Spec as filed, states in ¶ 00112, lines 1-3, that the signal information can relate to at least one of a plurality of devices configured to provide access to a first network (e.g., wide area network, public network, open network, provider network, provider managed network, non- user managed network, provider controlled network, non-user controlled network) and respective second networks (e.g., first local networks, first private networks, first closed networks, first user managed networks, first user controlled networks, first user deployed networks). Further, Spec, in ¶ 0067, lines 1-3, that At step 602, a scan can be performed. The scan can be performed via a receiver of an access point (or other configured device).
So, Examiner does not quite understand Applicant’s apparent displeasure with Chabbra’s WLAN network (with SSID) being used in combination with a wide area network recited in Tsui in order to minimize coverage holes. Applicant’s own spec solves the coverage hole/gap problem in a similar fashion (see own spec as file ¶ 0099).
Therefore, Examiner believes that the Office Action has properly identified the rational underpinnings required to support a conclusion of obviousness over the proposed combination of references. 
Accordingly, and in view of the above response, the rejection of claims 1-20 in this office action is hereby made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419